ORDER MODIFYING JUDGMENT AND SENTENCE
The petitioner, Frederick Hamilton Wishon, was convicted in the Oklahoma County District Court, Case No. CRF-74-912, of the offense of Murder in the First Degree, in violation of 21 O.S.Supp.1973, § 701.1, and was sentenced to death. An appeal was taken to this Court and the judgment and sentence was affirmed. Wishon v. State, Okl.Cr., 550 P.2d 575 (1976). Petition for rehearing was denied on June 10, 1976, and this Court ordered the petitioner to be executed on September 8, 1976. On July 6, 1976, the United States Supreme Court vacated the death sentence imposed in six Oklahoma cases. Upon remand of these cases, the sentences were modified to life imprisonment in accordance with Woodson et al. v. North Carolina, 428 U.S. 280, 96 S.Ct. 2978, 49 L.Ed.2d 944 (1976); Roberts v. Louisiana, 428 U.S. 325, 96 S.Ct. 3001, 49 L.Ed.2d 974 (1976); and, Riggs v. Branch, Okl.Cr., 554 P.2d 823 (1976). A stay of execution was then entered in this case *932(0-75-54). The petitioner seeks a writ of habeas corpus on the grounds that he is presently incarcerated under a conviction and sentence sustained upon an unconstitutional statute.
This Court finds that the judgment and sentence in Case No. CRF-74-912 should be modified to be consistent with Riggs v. Branch, supra.
Now, therefore, it is the order of this Court that the judgment and sentence rendered in the District Court, Oklahoma County, Case No. CRF-74-912 be, and the same hereby is MODIFIED from the sentence of death to a sentence of life imprisonment at hard labor. The Clerk of this Court is directed to notify the respective parties.
HEZ J. BUSSEY, P. J.
C. F. BLISS, Jr., J.
TOM BRETT, J.